 
EXHIBIT 10.5
 
AMENDED AND RESTATED VOTING AGREEMENT
 
This Amended and Restated Voting Agreement (this “Agreement”) is made as of
January 12, 2011 by and among ZAP, a California corporation (the “Company”),
China Electric Vehicle Corporation, a British Virgin Island company. (the
“Investor”), and the shareholders of the Company set forth on Schedule I hereto
(each a “Significant Holder,” and collectively the “Significant Holders”).
 
RECITALS
 
A.           The Company and the parties listed therein (the “Prior Holders”)
previously entered into that certain Voting Agreement dated as of August 6, 2009
(the “Prior Voting Agreement”), pursuant to which the Prior Holders agreed to
vote their shares of the Company’s voting stock in favor of certain designees to
the Company’s Board of Directors.
 
B.           The Company and the China Electric Vehicle Corporation, a British
Virgin Island company, have entered into a Senior Secured Convertible Note and
Warrant Purchase Agreement (the “Purchase Agreement”) dated of even date
herewith, pursuant to which the Company desires to sell to the Investor and the
Investor desires to purchase from the Company a Senior Secured Convertible
Promissory Note and a warrant to purchase shares of the Company’s Common Stock,
such sale being referred to herein as  the “Financing.”  As a condition to the
Financing, the parties have agreed to amend the Prior Voting Agreement and enter
into this Agreement.
 
SECTION 1
 
VOTING
 
1.1 Amendment of Prior Voting Agreement.  The Prior Voting Agreement is hereby
amended and restated in its entirety to read as set forth in this Agreement, and
the Company, the Prior Holders and the Investor hereby agree to be bound by the
provisions hereof as the sole agreement of the Company and its stockholders with
respect to the matters set forth herein.  In accordance with the terms of the
Prior Voting Agreement, this Agreement is binding on all parties to the Prior
Voting Agreement, whether or not they execute this Agreement.
 
1.2 Consent to Sale under the Purchase Agreement. Cathaya Captial, L.P., a
Significant Holder who is a party to that certain Securities Purchase Agreement,
dated August 6, 2009 (the “Prior Purchase Agreement”, and along with all other
agreements referenced therein, including, but not limited to the Voting
Agreement, the Registration Rights Agreement and the Security Agreement, the
“Prior Transaction”), hereby consents to the sale and issuance of the securities
pursuant to the Purchase Agreement and hereby waives any rights of first offer,
antidilution, notice provisions or other penalties or obligations that would
otherwise accrue pursuant to the Prior Transaction, including, but not limited
to the agreement that the securities issued pursuant to the Purchase Agreement
constitute Permitted Indebtedness under the secured convertible note issued
pursuant to the Prior Purchase Agreement.


1.3 General.  During the term of this Agreement, each Significant Holder agrees
to vote all shares of the Company’s voting securities now or hereafter owned by
it, whether beneficially or otherwise, or as to which it has voting power (the
“Shares”) in accordance with the provisions of this Agreement.
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2
 
ELECTION OF DIRECTORS
 
2.1 Voting.  During the term of this Agreement, each Significant Holder agrees
to vote all Shares in such manner as may be necessary to: (i) elect (and
maintain in office) as a member of the Company’s board of directors (the
“Board”) that person designated by the Investor (the “Designee”) in accordance
with Section 4.21 of the Purchase Agreement, and (ii) vote for or against, as
directed by the Investor, any person’s appointment to or nomination for any
position on the Company’s Board that is vacant as of the date of this Agreement.
 
2.2 Changes in Designee.  From time to time during the term of this Agreement,
Investor may, in its sole discretion:
 
(a) notify the Company in writing of an intention to remove from the Company’s
board of directors any incumbent director who occupies the board seat for which
Investor is entitled to designate the Designee; or
 
(b) notify the Company in writing of an intention to select a new Designee for
election to the board seat for which Investor is entitled to designate the
Designee (whether to replace a prior Designee or to fill a vacancy in such board
seat).
 
In the event of such an initiation of a removal or selection of a Designee under
this section, the Company shall take such reasonable actions as are necessary to
facilitate such removals or elections, including, without limitation, soliciting
the votes of the appropriate shareholders, and the Significant Holders shall
vote their Shares to cause: (a) the removal from the Company’s board of
directors of the Designee; and (b) the election to the Company’s board of
directors of any new Designee so designated.
 
2.3 Size of the Board of Directors.  During the term of this Agreement, each
Significant Holder agrees to vote all Shares to maintain the authorized number
of members of the board of directors of the Company at 7 directors.
 
2.4 No Liability for Election of Recommended Director.  None of the parties and
no officer, director, shareholder, partner, employee or agent of any party makes
any representation or warranty as to the fitness or competence of the Designee
of the Investor hereunder to serve on the board of directors by virtue of such
party’s execution of this Agreement or by the act of such party in voting for
such Designee pursuant to this Agreement.
 
SECTION 3
 
ADDITIONAL AGREEMENTS
 
3.1 Best Efforts.  The Company agrees to use its best efforts to ensure that the
rights given to the Investor hereunder are effective and that the Investor
enjoys the benefits thereof. Such actions include, without limitation, the use
of the Company’s best efforts to cause the nomination and election of the
Designee as provided in Section 2, to cause the size of the board of directors
to remain as provided in Section 2.3, to enforce the terms of this Agreement and
to inform the Investor of any breach hereof (to the extent the Company has
knowledge thereof). The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all of the provisions of this Agreement and in the taking of all
such actions as may be necessary, appropriate or reasonably requested by the
Investor in order to protect the rights of the parties hereunder against
impairment and to assist the Investor and the Significant Holders in the
exercise of their rights and the performance of their obligations hereunder.
 
-2-

--------------------------------------------------------------------------------

 


3.2 Transfer of Shares.  The Company shall not permit the transfer of any Shares
on its books or issue a new certificate representing any Shares unless and until
the person to whom such security is to be transferred shall have executed a
written agreement pursuant to which such person becomes a party to this
Agreement and agrees to be bound by all the provisions hereof as if such person
was a Significant Holder hereunder. Each Significant Holder covenants that such
Significant Holder will not request that the Company register the transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any of the Shares unless such transfer is made in compliance with
this Agreement.  Each Significant Holder authorizes the Company to issue
stop-transfer orders or certificates to prevent any transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any of the
Shares in breach of this Agreement.


3.3 Disclosure.  Each Significant Holder hereby agrees to permit the Company to
publish and disclose in any disclosure document which the Company determines to
be necessary or desirable in connection with the transactions contemplated by
the Purchase Agreement and hereby, such Significant Holder’s identity and
ownership of Common Stock and the nature of such Significant Holder’s
commitments, arrangements and understandings under this Agreement.


3.4 Significant Holder Assurances.  From time to time, and without further
consideration, each Significant Holder shall execute and deliver or cause to be
executed and delivered such additional documents and instruments and take all
such further action as may be reasonably necessary or desirable to consummate
the transactions contemplated by this Agreement.  If such Significant Holder is
not the legal owner of the Shares set forth opposite such Significant Holder’s
name on Schedule I hereto, such Significant Holder shall cause the legal owner
to act in accordance or consistent with such Significant Holder’s obligations
hereunder.
 
SECTION 4
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Investor and the Significant Holders
that:
 
4.1 Authorization; Capacity.  The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby are within the corporate powers of the Company
and have been duly authorized by all necessary action on the part of the
Company.  This Agreement constitutes a valid and binding Agreement of the
Company.


4.2 Non-contravention.  The execution, delivery and performance by the Company
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not (i) violate the Articles of Incorporation or Bylaws of the
Company, (ii) violate any applicable law, rule, regulation, judgment,
injunction, order or decree to which the Company is bound or (iii) require any
consent or other action by any person under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration or to a loss of
any benefit to which the Company is entitled under any provision of any
agreement or other instrument binding on the Company.
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 5
 
REPRESENTATIONS AND WARRANTIES OF THE SIGNIFICANT HOLDERS
 
The Significant Holders, severally and not jointly, represent and warrant to the
Investor and the Company that:
 
5.1 Authorization; Capacity.  The execution, delivery and performance by such
Significant Holder (if not an individual) of this Agreement and the consummation
by such Significant Holder of the transactions contemplated hereby are within
the powers (corporate or otherwise) of such Significant Holder and have been
duly authorized by all necessary action (corporate or otherwise) on the part of
such Significant Holder.  Such Significant Holder (if an individual) has the
legal capacity to enter into this Agreement.  This Agreement constitutes a valid
and binding Agreement of such Significant Holder.
 
5.2 Non-Contravention.  The execution, delivery and performance by such
Significant Holder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the constituent documents,
if any, of such Significant Holder, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree to which such Significant
Holder is bound or (iii) require any consent or other action by any person
under, constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which such
Significant Holder is entitled under any provision of any agreement or other
instrument binding on such Significant Holder.
 
5.3 Ownership of Shares.  Such Significant Holder is, as of the date hereof, the
record and beneficial owner of the Shares set forth opposite the name of such
Significant Holder on Schedule I to this Agreement, free and clear of any lien
and any other limitation or restriction (including any restriction on the right
to vote or otherwise dispose of such Shares).  None of the Shares is subject to
any voting trust or other agreement or arrangement with respect to the voting of
such Shares.  Except as set forth opposite the name of such Significant Holder
on the applicable signature page to this Agreement, as of the date hereof, such
Significant Holder does not beneficially own any (i) shares of capital stock or
voting securities of the Company, (ii) securities of the Company convertible
into or exchangeable for shares of capital stock or voting securities of the
Company or (iii) options or other rights to acquire from the Company any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of the Company.
 
5.4 Required Filings and Consents.  The execution and delivery of this Agreement
by such Significant Holder does not, and the performance of this Agreement by
such Significant Holder will not, require any consent, approval, authorization
or permit of, or filing with or notification to, any federal, state, government
or other public legal authority (“Governmental Entity”) or third party
(including such Significant Holder’s spouse, if any).
 
5.5 Absence of Litigation.  There is no litigation, suit, claim, action,
proceeding or investigation pending or, to the knowledge of such Significant
Holder, threatened against such Significant Holder, or any property or asset of
such Significant Holder, before any Governmental Entity that seeks to delay or
prevent the performance by such Significant Holder of any of such Significant
Holder’s obligations under this Agreement or that would adversely affect the
title of such Significant Holder to any of the Shares.
 
-4-

--------------------------------------------------------------------------------

 
 
SECTION 6
 
TERMINATION
 
6.1 Termination.  This Agreement shall terminate upon the five (5) year
anniversary of the date of this Agreement; provided, however, that if on such
date, the Investor, or its registered assigns, beneficially owns shares of the
Company’s capital stock equal to at least 10% of the outstanding shares of
capital stock of the Company, then this Agreement shall continue in full force
and effect until such time as the Investor, or its registered assigns, no longer
beneficially owns at least 10% of the outstanding shares of capital stock of the
Company.  Notwithstanding the foregoing, this Agreement may be terminated at any
time upon the written consent of the Investor.
 
SECTION 7
 
ADDITIONAL SHARES
 
7.1 Additional Shares.  In the event that subsequent to the date of this
Agreement any shares or other securities are issued on, or in exchange for, any
of the Shares by reason of any stock dividend, stock split, consolidation of
shares, reclassification or consolidation involving the Company, such shares or
securities shall be deemed to be Shares for purposes of this Agreement.
 
SECTION 8
 
MISCELLANEOUS
 
8.1 Certain Definitions.  Shares “held” by a Significant Holder shall mean any
Shares directly or indirectly owned (of record or beneficially) by such
Significant Holder or as to which such Significant Holder has voting power.
“Vote” shall include any exercise of voting rights whether at an annual or
special meeting or by written consent or in any other manner permitted by
applicable law. A “majority-in-interest” of the Significant Holders shall mean
the holders of a majority of the Common Stock of the Company (determined on an
as-converted basis) then held by such group.
 
8.2 Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:
 
(a) if to the Investor, to the attention of Priscilla Lu at 718 Best Court, San
Carlos, California 94070, or at such other address as the Investor shall have
furnished to the Company, with a copy to the attention of Jon Layman, Esq.,
Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304, Fax No. (650) 493-6811; or
 
(b) if to a Significant Holder, to the Significant Holder’s address, facsimile
number or electronic mail address as shown in Schedule I to this Agreement or in
the Company’s records, as may be updated in accordance with the provisions
hereof, or, until any such Significant Holder so furnishes an address, facsimile
number or electronic mail address to the Company, then to the address, facsimile
number or electronic mail address of the last holder of the relevant Shares for
which the Company has contact information in its records; or
 
(c) if to the Company, to the attention of the Chief Financial Officer of the
Company at 501 4th Street, Santa Rosa, California 95401, or at such other
address as the Company shall have furnished to the Investor and Significant
Holders.
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered, or (ii) if sent by mail, at the earlier of
its receipt or 72 hours after the same has been deposited in a regularly
maintained receptacle for the deposit of the United States mail, addressed and
mailed as aforesaid, or (iii) if sent by facsimile, upon confirmation of
facsimile transfer or, if sent by electronic mail, upon confirmation of delivery
when directed to the relevant electronic mail address. In the event of any
conflict between the Company’s books and records and this Agreement or any
notice delivered hereunder, the Company’s books and records will control absent
fraud or error.
 
-5-

--------------------------------------------------------------------------------

 
 
8.3 Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties.  The Investor shall have the right to assign any
and all of Investor’s rights, duties and obligations hereunder at any time
without the prior written consent of the Company.
 
8.4 Governing Law.  This Agreement shall be governed in all respects by the
internal laws of the State of California as applied to agreements entered into
among California residents to be performed entirely within California, without
regard to principles of conflicts of law.
 
8.5 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.
 
8.6 Further Assurances.  Each party agrees to execute and deliver, by the proper
exercise of its corporate, limited liability company, partnership or other
powers, all such other and additional instruments and documents and do all such
other acts and things as may be necessary to more fully effectuate this
Agreement. Each party shall promptly consult with the other and provide any
necessary information and material with respect to all filings required to be
made by such party with any Governmental Entity in connection with this
Agreement and the Transactions.
 
8.7 Entire Agreement.  This Agreement and the Transaction Documents (as defined
in the Purchase Agreement) constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof. No party shall
be liable or bound to any other party in any manner with regard to the subjects
hereof or thereof by any warranties, representations or covenants except as
specifically set forth herein.
 
8.8 No Grant of Proxy.  This Agreement does not grant any proxy and should not
be interpreted as doing so. Nevertheless, should the provisions of this
Agreement be construed to constitute the granting of proxies, such proxies shall
be deemed coupled with an interest and are irrevocable for the term of this
Agreement.
 
8.9 Not a Voting Trust.  This Agreement is not a voting trust governed by
Section 706(b) of the California Corporations Code and should not be interpreted
as such.
 
8.10 Specific Performance.  It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Agreement by any party, that this Agreement shall be specifically enforceable,
and that any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order. Further,
each party waives any claim or defense that there is an adequate remedy at law
for such breach or threatened breach.
 
8.11 Amendment and Waiver.  Except as expressly provided herein, this Agreement
may not be amended except by a written instrument referencing this Agreement and
signed by (i) the Company, (ii) the Investor, and (iii) a majority-in-interest
of the Significant Holders. Except as expressly provided herein, any term of
this Agreement may not be waived except by a written instrument referencing this
Agreement and signed by the Investor.
 
8.12 No Waiver.  The failure or delay by a party to enforce any provision of
this Agreement will not in any way be construed as a waiver of any such
provision or prevent that party from thereafter enforcing any other provision of
this Agreement. The rights granted both parties hereunder are cumulative and
will not constitute a waiver of either party’s right to assert any other legal
remedy available to it.
 
-6-

--------------------------------------------------------------------------------

 
 
8.13 Jurisdiction and Venue.  The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the federal and state courts
located within the geographic boundaries of the United States District Court for
the Northern District of California for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement and the other Transaction
Documents, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement or the Transaction Documents except
in the federal and state courts located within the geographic boundaries of the
United States District Court for the Northern District of California, and
(iii) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the Transaction
Documents or the subject matter hereof may not be enforced in or by such court.
 
8.14 Severability.  If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.
 
8.15 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.
 
 (signature page follows)
 
-7-

--------------------------------------------------------------------------------

 
 
The parties are signing this Voting Agreement as of the date stated in the
introductory clause.
 
COMPANY:
 
ZAP
a California corporation
 
By:  /s/ Steven Schneider 
 
Name: Steven Schneider 


Title: Chief Executive Officer 






 
INVESTOR:
 


CHINA ELECTRIC VEHICLE CORPORATION,  
a British Virgin Island company
 
 [By: CATHAYA CAPITAL, L.P.
Its Sole Stockholder


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner]




By: /s/ Priscilla Lu  
 
Name: [Priscilla Lu]    
 
Title: [Director]
 


 
 
 

--------------------------------------------------------------------------------

 
 
The parties are signing this Voting Agreement as of the date stated in the
introductory clause.
 
SIGNIFICANT HOLDER


 
CATHAYA CAPITAL, L.P.
a Cayman Islands exempted limited partnership


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner




By: /s/ Priscilla Lu 
 
Name: Priscilla Lu 
 
Title: Director 
 
 

--------------------------------------------------------------------------------

 
 
The parties are signing this Voting Agreement as of the date stated in the
introductory clause.
 

   
SIGNIFICANT HOLDER






Steven Schneider

--------------------------------------------------------------------------------

(Print name of Significant Holder)
 
/s/ Steven Schneider

--------------------------------------------------------------------------------

 (Signature)
 
 

--------------------------------------------------------------------------------

(Print name of signatory, if signing for an entity)
 
 

--------------------------------------------------------------------------------

 (Print title of signatory, if signing for an entity)
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I


SIGNIFICANT HOLDERS


Significant Holder
Common Stock
 
CATHAYA CAPITAL, L.P.
a Cayman Islands exempted limited partnership
 
80,000,000
 
Steven Schneider
501 4th Street
Santa Rosa, CA 95401
3,107,636



 
 

--------------------------------------------------------------------------------

 